United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3405
                                    ___________

Mark A. Willett,                     *
                                     *
          Appellant,                 *
                                     *
    v.                               * Appeal from the United States
                                     * Tax Court.
Commissioner of Internal Revenue,    *
                                     * [UNPUBLISHED]
          Appellee.                  *
                                ___________

                              Submitted: March 6, 2009
                                 Filed: April 1, 2009
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Mark Willett challenges the tax court’s1 order dismissing his pro se petition and
imposing a $10,000 penalty under 26 U.S.C. § 6673. After careful review, we
conclude that the dismissal and the penalty were proper. Accordingly, we affirm. See
8th Cir. R. 47B. All pending motions are denied.
                       ______________________________




      1
       The Honorable Stanley J. Goldberg, United States Tax Court Judge.